DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/11/2022 has been entered.  Claims 21-28, 31-33, 35, and 41-45 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, species i, (figs 129-131), claims 21-28, 31-33, and 35 in the reply filed on 02/10/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:

Claims 21, 23, 25, 28, 42, and 44-45 recite “a completed stroke feature” which performs the function of “configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly initiation feature and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner is unclear of what structure corresponds to the completed stroke feature since what structure this is directed to (i.e. trigger lock, computer sensor mechanism, and etc.) in which many structure members can perform the same function but are very different.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25, 28, 42, and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Claim limitation “a completed stroke feature” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because many different structures (trigger, motor, sensor, magnet, and etc.) are included on the specification to perform the claimed function and it is not clear if the Applicant actually wants to interpret the claim under 112(f).   Also, the specification recites “components that couple motor (160) with stapling head assembly (300)) will effectively be fully committed to actuating stapling head assembly (300) once the operator actuates firing trigger (150)” [0472]… “mechanical features that ensure completion of a full actuation stroke of stapling head assembly (300) in response to actuation of firing trigger (150), regardless of subsequent manipulation of firing trigger (150)” [0479] which indicates many different structures/features that are not defined.
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may: 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28, 31-33, 35, and 41-45, is/are rejected under 35 U.S.C. 103 as being unpatentable over Measamer et al. (US 20150083774 A1) in view of Viola et al. (US 20060278680 A1) in view of Viola et al. (US 20120223121 A1).
Regarding claims 21, 42-43, and 45, Measamer et al. discloses a surgical stapling instrument (10) comprising: (a) a body (375); (b) a shaft assembly (60) extending distally from the body; (c) a stapling head assembly (20) at a distal end of the shaft assembly (fig. 1), wherein the stapling head assembly is configured to drive an annular array of staples (66) through tissue [0047]; 
(d) an anvil (40) configured to cooperate with the stapling head assembly to deform the annular array of staples driven through tissue by the stapling head assembly [0047]; (e) a power source (230/300 [0083-0087]); (f) a firing assembly initiation feature (311/64) 
(g) that includes a motor (310) configured to receive power from the power source, wherein the firing assembly is configured to actuate the stapling head assembly through a predetermined linear range of motion to provide a full and uninterrupted firing stroke to drive the annular array of staples through the tissue in response to actuation of the firing assembly initiation feature [0099-0104]; 
(h) a completed stroke feature (309 and/or 312);
 (i) a control module (300) in communication with the power source and the motor of the firing assembly; and 
(j) an audible, visual, or tactile indicator (120, figs. 5-6) in communication with the control module, wherein the audible, visual, or tactile indicator is configured to indicate clamping status [0055, 0071, 0076, 0097].
Measamer et al. states: “once switch (356) is activated, switch (356) cannot be re-activated, and trigger (360) is effectively disabled. Furthermore, once switch (356) is activated and electrical communication is established between motor (310) and batteries (330), the activation of motor (310) cannot be interrupted or otherwise affected by further manipulation of firing trigger (360)” [0099].
Measamer et al. fails to explicitly disclose the indicator is configured to indicate successful completion of the full and uninterrupted firing stroke and the completed stroke feature configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly initiation feature and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke. 
Viola et al. teaches a surgical stapling instrument (10) having an indicator (36/50/62) configured to indicate successful completion of the full and uninterrupted firing stroke [0069-0071, 0079, 0086] and teaches a controller automatically/uninterrupted clamping and firing the staples and complete the firing stroke through a predetermined linear range of motion [0082-0084, 0092-0093] to provide a full and uninterrupted firing stroke to drive the annular array of staples through the tissue (control distance and rate of firing drive, [0013, 0017, 0043-0044, 0047, 0052, 0055-0057, 0073, 0080-0084, 0092-0093], claim 21, figs. 1-10).
Viola et al.’121 teaches having a completed stroke feature (controller 28/206) configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of a firing assembly (74) initiation feature and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke (pre clamp tissue then automatic driven [0062-0070, 0086, 0092, 0101, 0105-0108, 0112-0115, 0123, 0130], figs. 7-8 and 11-14). 
Given the teachings of Measamer et al. to have surgical stapling instrument is configured to initiate the driver stroke with a circuit controlled motor for driving staples and cutting tissue with a visual feedback indicator, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the indicator to be configured to indicate successful completion of the full and uninterrupted firing stroke for feedback purposes and/or for automation control with feedback as taught by Viola et al. and have the completed stroke feature configured to ensure successful completion of the full and uninterrupted firing stroke in response to actuation of the firing assembly initiation feature and render the firing assembly initiation feature inactive in the presence of subsequent activation of the firing assembly initiation feature until after successful completion of the full and uninterrupted firing stroke for automation control with feedback as taught by Viola et al.’121. 
Regarding claim 22, Measamer et al. teaches the stapling head assembly further comprises a knife (36) configured to cut the tissue, wherein the firing assembly is configured to actuate the stapling head assembly through the predetermined linear range of motion to provide the full and uninterrupted firing stroke to drive the annular array of staples and the knife through the tissue [0099-0104], wherein the audible, visual, or tactile indicator is configured to indicate successful completion of the full and uninterrupted firing stroke that drives the annular array of staples and the knife through the tissue. Viola et al. also teaches the stapling head assembly further comprises a knife [0043, 0047, 0065] configured to cut the tissue, wherein the firing assembly is configured to actuate the stapling head assembly through the predetermined linear range of motion to provide the full and uninterrupted firing stroke to drive the annular array of staples and the knife through the tissue [0099-0104], wherein the audible, visual, or tactile indicator is configured to indicate successful completion of the full and uninterrupted firing stroke that drives the annular array of staples and the knife through the tissue [0013, 0017, 0073, 0080-0084, 0092-0093], figs. 1-10).
Regarding claim 23, Measamer et al. teaches the completed stroke feature further comprises a cam member (309 and/or 312) and a cam follower (312), wherein the cam follower is operably coupled to the cam member and the stapling head assembly, wherein the cam member is configured to rotate to a predetermined angular position in response to activation of the motor [0089], wherein the cam member is rotatable from a home position to a fired position to actuate the stapling head assembly through the predetermined linear range of motion to provide the full and uninterrupted firing stroke to drive the annular array of staples and the knife through the tissue [0089-0090, 0104-0106].
Regarding claims 24-25, and 28, Measamer et al. teaches the firing assembly comprises a translating assembly, wherein the translating assembly comprises: (i) a first portion, (ii) a second portion, and (iii) a resilient member (150) interposed between the first portion and the second portion, wherein the resilient member is configured to deform based on a load in the firing assembly ([0067], fig. 4), and a translating member (64), wherein the completed stroke feature further comprises: at least one sensor in communication with the control module, wherein the at least one sensor is configured to sense one or both of: (i) a load in the firing assembly while the firing assembly actuates the stapling head assembly indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly (dynamic braking for one stroke, [0105], claim 19) and (ii) a longitudinal position of the translatable member while the firing assembly actuates the stapling head assembly indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly ([105-0106], claim 19, figs. 14-16) wherein the control module is configured to maintain activation of the motor through the completion of the full and uninterrupted firing stroke prior to completion of the full and uninterrupted firing stroke  [0099-0104]. Viola et al. teaches sensing location of firing translating axial/longitudinal screw [0016] and controlling voltage, ([0013, 0017, 0043-0044, 0047, 0052, 0055-0057, 0073, 0080-0084, 0092-0094], claim 21, figs. 1-10). Viola et al.’121 teaches the completed stroke feature comprises axial/longitudinal screw (74), a firing switch (26 or 24) configured to be actuated by the firing assembly initiation feature, wherein the control module is configured to maintain activation of the motor through the completion of the full and uninterrupted firing stroke as a firing switch (26 or 24) transitions back to an open state prior to completion of the full and uninterrupted firing stroke ([0062-0070, 0086, 0092, 0101, 0105-0108, 0112-0115, 0123, 0130], figs. 7-8 and 11-14).
Given the teachings of Measamer et al. to have surgical stapling instrument is configured to initiate the driver stroke with a circuit controlled motor for driving staples and cutting tissue with a visual feedback indicator, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the completed stroke feature and sensor(s) configured to sense location of firing translating screw, controlling voltage and taught by Viola et al. and  the completed stroke feature comprises a firing switch configured to be actuated by the firing assembly initiation feature, wherein the control module is configured to maintain activation of the motor through the completion of the full and uninterrupted firing stroke as a firing switch  transitions back to an open state prior to completion of the full and uninterrupted firing stroke for safety purposes and/or automation control with feedback as taught by Viola et al.’121. 
Regarding claims 26-27 and 44, Measamer et al. teaches the at least one sensor includes a switch that is configured to detect the longitudinal position of the translatable member indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly, wherein the at least one sensor comprises a load sensor configured to sense a longitudinally oriented load in the translatable member while the firing assembly actuates the stapling head assembly indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly ([105-0106], claim 19, figs. 14-16) and Viola et al. teaches the at least one sensor includes a switch that is configured to detect the longitudinal position of the translatable member indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly, wherein the at least one sensor comprises a load sensor configured to sense a longitudinally oriented load in the translatable member while the firing assembly actuates the stapling head assembly indicating the full and uninterrupted firing stroke in response to actuation of the firing assembly, (controlling speed, voltage, and distance of translatable member [0013, 0017, 0043-0044, 0047, 0052, 0055-0057, 0073, 0080-0084, 0092-0094], claim 21, figs. 1-10).
Regarding claims 31-33, Measamer et al. teaches tracking positioning of the drive assembly [0105-0106]. Viola et al. teaches the at least one sensor comprises a position sensor configured to sense a position of the translatable member of the firing assembly, wherein the position sensor comprises: (i) a magnet fixedly secured to the translatable member, and (ii) a first Hall Effect sensor fixedly secured relative to the body, wherein the position sensor further comprises a second Hall Effect sensor fixedly secured relative to the body, wherein the first Hall Effect sensor is configured to sense distal positioning of the translatable member, wherein the second Hall Effect Sensor is configured to sense proximal positioning of the translatable member ([0091-0094], claims 27-29).
Regarding claims 41, Measamer et al. teaches the firing assembly initiation feature includes a firing trigger (360) configured to be manually actuated by a user [0099].

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Measamer et al. (US 20150083774 A1) in view of Viola et al. (US 20060278680 A1) in view of Smith et al. (US 20100096431 A1) and further in view of in view of Viola et al. (US 20120223121 A1).
Regarding claim 35, Measamer et al. teaches the at least one sensor comprises a position sensor, wherein the surgical instrument further comprises a processing module in communication with a position sensor, wherein the processing module is configured to drive the indicator based on data from the position sensor indicating that the translatable member position/distance during the firing stroke of the firing assembly [0105-0106]. Viola et al. teaches having a position sensor for the drive screw and its distance traveled [0003, 0016].
Measamer et al. fails to explicitly teach the position sensor indicating that the translatable member did not travel a sufficient longitudinal distance in relation to the anvil during the firing stroke of the firing assembly.
Smith et al. teaches having processing module ([0191], fig. 33) having a position sensor indicating that the translatable member (blade 1060 or the sled 102) did not travel a sufficient longitudinal distance in relation to the anvil during the firing stroke of the firing assembly ([0190-0193], figs. 32-35).
Smith et al. states: “a partial or full firing has already occurred with a loaded staple cartridge. In some of these situations where the blade 1060 is in an unactuated position, the blade 1060 should not be allowed to move, or should be restricted in its movement” [0190].
Viola et al.’121 teaches having a position sensor (switch 80) indicating that a translatable member (drive screw) did not travel a sufficient longitudinal distance in relation to the anvil during the firing stroke of the firing assembly (0062-0070, 0081-0083, 0086, 0090-0099, 0101, 0105-0108, 0111-0115, 0123, 0130], figs. 7-8 and 11-14).
Given the teachings of Measamer et al. to have a position sensor along with Smith et al. to have surgical stapling instrument with an electrical circuit for driving staples and cutting tissue and a position sensor indicating that the translatable member did not travel a sufficient longitudinal distance in relation to the anvil during the firing stroke of the firing assembly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit and position sensor with indicating that the translatable member did not travel a sufficient longitudinal distance in relation to the anvil during the firing stroke of the firing assembly for having a safety feedback mechanism and/or for driver progress feedback or general feedback purposes as taught by Smith et al. and Viola et al.’121.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-28, 31-33, 35, and 41-45 have been considered but are moot because the new ground of rejection does not rely on all references and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731